DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
Allowable Subject Matter
Claims 1,3-6,14 and 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed power tool, comprising: a housing having a handle portion and a motor housing portion; a motor within the motor housing portion; a mode selector located on a top portion of the motor housing portion remote from the handle portion and configured to generate a mode signal in response to each actuation of the mode selector; a first indicator on the top portion of the motor housing portion; a second indicator on the top portion of the motor housing portion; a third indicator on the top portion of the motor housing portion; and a controller including an electronic processor and a memory storing instructions that, when executed by the electronic processor, configure the controller to: receive the mode signal, sequentially cycle to a next operational mode of a plurality of operational modes of the power tool responsive to receiving the mode signal to select one of the plurality of operational modes, the plurality of operational modes including at least a forward mode, and a reverse mode, and a power tool lock mode, and operate the motor according to the selected one of the plurality of operational modes, illuminate the first indicator after receiving a first mode signal from the mode selector to indicate a selection of a first of the forward mode, the reverse mode, and the power tool lock mode, illuminate the second indicator after receiving a second mode signal from the mode selector to indicate a selection of a second of the forward mode, the reverse mode, and the power tool lock mode, the second mode signal received after the first mode signal, and illuminate the third indicator after receiving a third mode signal from the mode selector to indicate a selection of a third of the forward mode, the reverse mode, and the power tool lock mode, the third mode signal received after the second mode signal, and illuminate the first indicator after receiving a fourth mode signal from the mode selector to indicate the selection of the first of the forward mode, the reverse mode, and the power tool lock mode, the fourth mode signal received after the first mode signal. The prior art does not distinctly disclose a mode selector with first, second, and third modes corresponding to forward, reverse, and lock modes and illuminating first, second, and third indicators based on the mode, wherein the modes are sequentially cycled and the mode selector and indicators are all located on a top portion of the motor housing, remote from the handle portion.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/
Examiner, Art Unit 3731                                                                                                                                                                                                        

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731